DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 11/18/2022 is acknowledged.  
The traversal is on the ground(s) that “…in the amended claims 1 and 15, the polyurethane foam core has been amended beyond the original requirement regarding the density to now also require a specific compression force deflection. Notably, this claimed compression force deflection is not specifically taught in the foam core material of Mihara” (remarks, page 7, last paragraph). In response, the amendments made to claims 1 and 15 are noted.  Applicant’s arguments with regard to Mihara has been considered and are persuasive. However, the groups of inventions listed (as indicated in the restriction action dated 9/9/2022) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for at least the following reasons:
Group I and II inventions (as indicated in the restriction action dated 9/9/2022) lack unity of invention. The technical feature common to Group I and Group II inventions is the subject matter of claim 1. Evidence of lack of unity between the two groups of inventions is found in, for example, Dong et al. (US 2009/0284048; “Dong”), which teaches all the features common to Group I and Group II inventions, as explained in details in the body of the rejection below (see pages 4-7 of the present action below). In particular, among other features, Dong teaches a composite foam article comprising a polyurethane foam core (para [0020], [0028] [0044]). Dong teaches its polyurethane foam core having a compression force deflection at 10% deflection of from about 2 to about 200 psi when measured in accordance with ASTM 3574-D (para [0044]), which range overlaps with the instantly claimed range of 10 to about 110 psi when measured in accordance with ASTM 3574-D of claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. Therefore, no special technical features are found in the claimed invention that define a contribution over the prior art. Thus, restriction is appropriate. 
Claims 1-14 are being examined on the merits in the present action. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2009/0284048; “Dong”). 
Regarding claims 1 and 9, Dong teaches a composite foam article (para [0020], the foam laminate of Dong) comprising: 
 - a polyurethane foam core (para [0020], [0028] [0044], suitable foam materials include polyurethane foam) presenting a first surface and a second surface facing opposite said first surface (para [0020]). Dong teaches its polyurethane foam core having a density of from about 0.5 to about 30 pounds per cubic foot (para [0050]), which is calculated as about 8 to 480 kg/m3 (because 1 pounds per cubic foot is about 16 kg/m3), which range overlaps with the instantly claimed range of 45 to about 80 kg/m3.  Also, Dong teaches its polyurethane foam core having a compression force deflection at 10% deflection of from about 2 to about 200 psi when measured in accordance with ASTM 3574-D (para [0044]), which range overlaps with the instantly claimed range of 10 to about 110 psi when measured in accordance with ASTM 3574-D of claim 1, which range also overlaps with the instantly claimed range of 30 to about 95 psi when measured in accordance with ASTM 3574-D of claim 9.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Dong teaches its composite foam article (para [0020], the foam laminate of Dong) further comprising: 
- a first skin (para [0020], the first fibrous layer and the adjacent adhesive layer together is considered equivalent to the instantly claimed first skin) disposed on said first surface comprising a plurality of fibers and a polymeric binder (para [0051]-[0053] [0058]); 
 - a second skin (para [0020], the second fibrous layer and the adjacent adhesive layer together is considered equivalent to the instantly claimed second skin) disposed on said second surface comprising a plurality of fibers and a polymeric binder (para [0051]-[0053] [0058]). 
Regarding the recitations of claim 1 that “said polyurethane foam core, said first skin, and said second skin have a pre-compression thickness of from about 2 to about 5 mm”, it is noted that the recited pre-compression thickness is merely present as in the raw material for making the claimed composite foam article, and is not a feature present in the claimed composite foam article (i.e., the resultant final article), and thus, is not given patentable weight consideration. It is noted Dong teaches various examples of composite foam articles wherein the foam core is of different thicknesses, i.e., greater than 2 mm, from 4 mm to 12 mm (see claims 17-18 of Dong).
Further, it should be noted that the recitation of “said polyurethane foam core, said first skin, and said second skin…are compressed to form said composite foam article” of claim 1 is considered as product-by-process limitation.  It is the examiner’s position that the recited process does not result in a patentably distinctive structural difference in the resultant of the claimed composite foam article. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. In the present case, it is noted that Dong teaches the layers of its foam laminate are pressed/compressed in a forming device capable of carry out thermo crushing (para [0063]). 
Dong teaches as one of its embodiments a composite foam article having a strength of about 35 N (see Table 1, para [0105], example 1), considered as meeting the claimed limitations if tested under the same conditions, i.e., being a composite foam article having a strength of greater than 17 N at a post-compression thickness of greater than about 2 mm when tested in accordance with SAE J949 at about 23°C.
Regarding claims 2-3, as discussed above in rejection to claim 1, Dong teaches a composite foam article as the instantly claimed that comprising a polyurethane foam core, a first skin disposed on said first surface of the polyurethane foam core that comprising a plurality of fibers and a polymeric binder, and a second skin disposed on said second surface of the polyurethane foam core that comprising a plurality of fibers and a polymeric binder (para [0020] [0051]-[0053] [0058]). Dong teaches its polyurethane foam core having a similar density as the instantly claimed, that is from about 0.5 to about 30 pounds per cubic foot (para [0050], which is calculated as about 8 to 480 kg/m3, because 1 pounds per cubic foot is about 16 kg/m3), which range overlaps with the instantly claimed range of 45 to about 80 kg/m3 (see instant claim 1).  
Dong does not specifically state the weight per unit area of its composite foam article (i.e., that includes the weight of the polyurethane foam core and the two skin layers). 
However, it would have been obvious to a person of ordinary skill in the art to select suitable polyurethane foam with the suitable density, and select suitable materials for the two skin layers for the composite foam article depending on the intended applications of the composite foam article produced, which would have arrived at a workable composite foam article having a weight per unit area that falls within the broad ranges as instantly claimed, i.e., in claims 2-3. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
 Regarding claim 4, as discussed above in rejection to claim 1, Dong teaches a composite foam article as the instantly claimed that comprising a polyurethane foam core, a first skin disposed on said first surface of the polyurethane foam core that comprising a plurality of fibers and a polymeric binder, and a second skin disposed on said second surface of the polyurethane foam core that comprising a plurality of fibers and a polymeric binder (para [0020] [0051]-[0053] [0058]).
Dong does not specifically teach the weight % of the first and second skins cumulatively of the total weight of said composite foam article.
Absent a showing of criticality with respect to weight (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the weight of first and second skins and adjust the weight of composite foam core through routine experimentation in order to achieve the desired properties of the composite foam article once produced depending on the intended applications of the composite foam article, which would have arrived at a workable weight of the first and second skins, of which the calculated weight % per unit area of the first and second skins cumulatively over the total weight of said composite foam article would fall within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding claim 5, Dong teaches in its composite foam article, the polymeric binder comprises a polymer selected from polyethylene and polypropylene (para [0054]-[0055]).
Regarding claim 6, Dong teaches in its composite foam article, wherein suitable fibers include polymeric fiber, glass fiber (para [0058]), meeting the claimed limitations. 
Regarding claim 7, Dong teaches suitable fibers include fiberglass (para [0058]), which encompass those specific glass as instantly claimed. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Regarding claim 8, Dong teaches the inclusion of additional adhesive layer (para [0064]) of which Dong teaches the suitable material for the adhesive layer includes layer/film of polyolefin (para [0055]), meeting the claimed limitations.
Regarding claim 10, Dong teaches as one of its embodiments a composite foam article having a stiffness of about 15 N/mm (see Table 1, para [0105], example 1), considered as meeting the claimed limitations if tested under the same conditions, i.e., being a composite foam article having a stiffness of greater than about 3 N/mm when tested at a post-compression thickness of from about 1.5 mm to about 5 mm when tested in accordance with ASTM 790-98 at about 23°C.
Regarding claim 14, Dong teaches its composite foam article is suitable for making a vehicular headliner and/or a load floor/floorboard, among others (para [0026] [0049]), meeting the claimed limitations.
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dong as applied to claim 1 above, further in view of CN108237737 to Liang et al. (“Liang”). 
The limitations of claim 1 are taught by Dong as discussed above. 
Regarding claims 11 and 13, Dong teaches its composite foam article may include additional layers as desired, including additional absorption layer (para [0069] [0106]).  Dong does not specifically teach the inclusion of a catch layer of the specific material as instantly claimed. 
In the same field of polyurethane foam composite material, Liang teaches a polyurethane foam composite laminate suitable for making automobile roof/headliner, of which the polyurethane foam composite of Liang includes an adsorption layer/catch layer for reducing the volatile organic matter (para [0012] [0016]). Liang teaches the adsorption layer/catch layer comprises inorganic adsorption particles of carbon having a surface area of 1400 to 1500 m2/g (para [0019] [0020]), which range overlaps with the instantly claimed range of greater than about 300 m2/g of claim 11, and which range also overlaps with the instantly claimed range of from about 500 to about 3,000 m2/g of instant claim 13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
It would have been obvious to one of ordinary skill in the art to modify the polyurethane foam composite of Dong, to include an adsorption layer/catch layer as taught by Liang that includes inorganic adsorption particles of carbon having suitable surface area as taught by Liang (para [0019] [0020]), to provide an improved polyurethane foam composite with improved ability of reducing the volatile organic matter as taught by Liang (para [0012] [0016]), which would have predictably arrived at a satisfactory polyurethane foam composite that is the same as instantly claimed. 
Regarding claim 12, modified Dong teaches a foam composite that includes an adsorption layer/catch layer as taught by Liang. Liang teaches the amount of adsorption powder, i.e., carbon particles, in the adsorption layer/catch layer is a result effective variable (para [0019]-[0020]), as Liang teaches the inclusion of suitable amount of carbon particles as desired and teach it is suitable to include about 3 to 15 % of activated carbon particle (para [0019]-[0020]).  
Absent a showing of criticality with respect to the amount of carbon particles presented in the adsorption layer/catch layer (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of carbon particles presented in the adsorption layer/catch layer through routine experimentation in order to achieve the desired properties of the modified composite once produced, which would have arrived at a workable amount of carbon particles presented in the adsorption layer/catch layer that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YAN LAN/Primary Examiner, Art Unit 1782